DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 03/27/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehne et al. (US 2013/0296779 A1).
Regarding claim 20, Kuehne et al. discloses a method [007] of preparing a prefilled syringe, comprising:
obtaining a syringe barrel [0007] having an open end and a tip with an orifice essentially opposite to the open end, and a needle adaptor cap assembled on the tip of the syringe barrel (Figures 1-3), wherein the needle adaptor cap has a rubber element tightly sealing the orifice of the tip of the syringe barrel, and the syringe barrel [0016] together with the needle adaptor cap assembled on the tip of the syringe barrel is sterilized by a first sterilizing [0014] comprising a main step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for a duration of about 5 hours to about 60 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C [0017-0023];
filling a drug substance [0028] through the open end of the syringe barrel or through the orifice of the syringe barrel into an interior of the syringe barrel; 
sealing the interior of the syringe barrel [0027] by advancing a rubber stopper through the open end of the syringe barrel; 
packaging the syringe barrel together with the rubber stopper [0028] sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel, and
second external surface sterilizing [0028-0029] the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel, wherein
the rubber element of the needle adaptor cap and the rubber stopper are made of a rubber material having an oxygen transmission rate at 1 atmosphere of not more than 120 cubic centimeter per square meter and per day, of between 115 cubic centimeter per square meter and per day and 116 cubic centimeter per square meter and per day, of not more than 110 cubic centimeter per square meter and per day, of not more than 100 cubic centimeter per square meter and per day, of not more than 90 cubic centimeter per square meter and per day, of not more than 80 cubic centimeter per square meter and per day, of not more than 70 cubic centimeter per square meter and per day, of not more than 65 cubic centimeter per square meter and per day, of between 63 cubic centimeter per square meter and per day and 64 cubic centimeter per square meter and per day, or of about 63.6 cubic centimeter per square meter and per day [0023],
the second external surface sterilizing comprises [0028-0029] a main step of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for a duration of about 3 hours to about 30 hours at a relative humidity of about 40% to about 100% and at a temperature of about 25°C to about 45°C, and
at least one of the durations, the relative humidity and the temperature of the second external surface sterilizing is essentially lower than the respective duration, relative humidity or temperature of the first sterilizing [0022-0023].
Regarding claim 21, Kuehne et al. discloses that the main step of the first sterilizing is performed in a sterilization chamber [0028].
Regarding claim 22, Kuehne et al. discloses that the main step of the first sterilizing comprises exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to a pressure of about 450 millibars to about 1000 millibars [0023].
Regarding claim 23, Kuehne et al. discloses that in the main step of the first sterilizing, the ethylene oxide is provided in a concentration of about 400 milligrams per liter to about 800 milligrams per liter [0023].
Regarding claim 24, Kuehne et al. discloses that the main step of the first sterilizing comprises flushing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel with air, nitrogen or a combination thereof at a pressure of about 100 millibars or about 200 millibars to about 800 millibars or about 900 millibars after exposing the syringe barrel together with the needle adaptor cap to ethylene oxide [0023].
	Regarding claim 25, Kuehne et al. discloses that the first sterilizing comprises a pre-conditioning step of exposing the syringe barrel together with the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide [0023-0028] for a duration of about 12 hours to about 96 hours at a relative humidity of about 40% to about 100% and at a temperature of about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing 1s executed prior to the main step of the first sterilizing, wherein the pre-conditioning step of the first sterilizing preferably is performed outside the sterilization chamber.
Regarding claim 26, Kuehne et al. discloses that the first sterilizing comprises a pre-
conditioning step of exposing the syringe barrel together with the needle adaptor cap
assembled on the tip of the syringe barrel to ethylene oxide [0023-0028] for a duration of about 10 minutes to about 2 hours at a relative humidity of about 40% to about 100% and at a temperature of
about 30°C to about 60°C, wherein the pre-conditioning step of the first sterilizing 1s executed
prior to the main step of the first sterilizing, wherein the pre-conditioning step of the first
sterilizing preferably is performed inside the sterilization chamber.
	Regarding claim 27, Kuehne et al. discloses that the first sterilizing comprises an
aeration step of exposing the syringe barrel together with the needle adaptor cap assembled on
the tip of the syringe barrel to an air flow [0023-0028] for a duration of about 12 hours to about 96 hours at a temperature of about 30°C to about 60°C, wherein the aeration step of the first sterilizing is
executed after the main step of the first sterilizing.
	Regarding claim 28, Kuehne et al. discloses that the main step of the second external surface sterilizing is performed [0028] in a sterilization chamber.
	Regarding claim 29, Kuehne et al. discloses that the main step [0028-0029] of the second external surface sterilizing comprises exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to a pressure of about 450 millibars to about 1000 millibars.
	Regarding claim 30, Kuehne et al. discloses that in the main step [0028-0029] of the second external surface sterilizing the ethylene oxide is provided in a concentration of about 400 milligrams per liter to about 800 milligrams per liter.
Regarding claim 31, Kuehne et al. discloses that in the main step [0023-0029] of the second external surface sterilizing comprises flushing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel with air, nitrogen or a combination thereof at a pressure of about 100 millibars or about 200 millibars to about 800 millibars or about 900 millibars after exposing the syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide.
Regarding claim 32, Kuehne et al. discloses that the second external surface sterilizing [0023-0029] comprises a pre-conditioning step of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for a duration of about 12 hours to about 96 hours at a relative humidity of about 40% to about 100% and at a temperature of about 25°C to about 45°C, wherein the pre-conditioning step of the second external surface sterilizing is executed prior to the main step of the second external surface sterilizing, wherein the pre-conditioning step of the second external surface sterilizing preferably is performed outside the sterilization chamber.
Regarding claim 33, Kuehne et al. discloses that the second external surface sterilizing [0023-0029] comprises a pre-conditioning step of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to ethylene oxide for a duration of about 10 minutes to about 2 hours at a relative humidity of about 40% to about 100% and at a temperature of about 25°C to about 45°C, wherein the pre-conditioning step of the second external surface sterilizing is executed prior to the main step of the second external surface sterilizing, wherein the pre-conditioning step of the second external surface sterilizing preferably is performed inside the sterilization chamber.
Regarding claim 34, Kuehne et al. discloses that the second external surface sterilizing comprises an aeration step [0023-0029] of exposing the packaged syringe barrel together with the rubber stopper sealing the interior of the syringe barrel and the needle adaptor cap assembled on the tip of the syringe barrel to an air flow for a duration of about 12 hours to about 96 hours at a temperature of about 25°C to about 45°C, wherein the aeration step of the second external surface sterilizing is executed after the main step of the second external surface sterilizing.
Regarding claim 35, Kuehne et al. discloses that the filling [0027-0028] of the drug substance into the interior of the syringe barrel and the sealing of the open end of the syringe barrel are performed in a cleanroom.
Regarding claim 36, Kuehne et al. discloses that the second external surface sterilizing [0029] is performed outside the cleanroom.
	Regarding claim 37, Kuehne et al. discloses that, after the sealing [0028-0029] of the open end of the syringe barrel, an auxiliary component is mounted to the syringe barrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798